The opinion and judgment of the Court was filed in this case on October 13, 1931. A motion has been presented praying for a rehearing.
The opinion and judgment of the court does not preclude the County Commissioners from entering into a contract with an attorney to foreclose liens of tax certificates or tax deeds. The opinion and judgment does hold that the contract entered into by the County Commissioners with the attorney went beyond the scope of the authority of the County Commissioners in its terms and conditions and attempted to place unauthorized burdens on delinquent taxpayers, or upon the fund to be derived from the foreclosure of the tax liens involved.
The statute as therein construed authorizes the County Commissioners to enter into a contract with an attorney to foreclose a specific tax lien or certain specific tax liens as evidenced by tax certificates or a tax deed but does not authorize the Board of County Commissioners to enter into a blanket contract for a period of two years which would contemplate the withdrawal of all tax certificates *Page 53 
from the Clerk's office and place them into the hands of an attorney for foreclosure, thereby burdening each and every tax certificate or lien to the extent of the attorney's fees contemplated by the contract.
In the petition for rehearing counsel calls attention to the special act of the legislature of 1931 known as House Bill 1298, and which applies to counties having a population of not less than 143,000 and not more than 154,000, to the last preceding State or Federal census, and contends that this act is controlling in regard to the right of the County Commissioners of Hillsborough County to make contracts with attorneys for the foreclosure of tax certificates or tax deeds. We do not deem it necessary to determine the validity of this act. It is sufficient to say here that this act will not be held to confer powers of jurisdiction on the Board of County Commissioners of Hillsborough County which are not conferred by Chapter 14572, Acts of 1929, under authority of the opinion and judgment in the case of Knight vs. Board of Public Instruction of Hillsborough County, filed at this term of the court.
It appears that re-hearing should be denied and it is so ordered.
Rehearing denied.
WHITFIELD, ELLIS AND TERRELL, J.J., concur.